DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/7/2020 has been entered.
Response to Arguments
The amendment filed 10/7/20 has been entered. The amendments have overcome the previously presented 101 and 112(b) rejections presented in the Office Action dated 7/7/20. 

Applicant’s amendments have necessitated the new grounds of rejection presented below. The claims were previously rejected as being anticipated by Pobedinski (US 20160097270 A1) and are now rejected under 103 over Pobedinski (US 20160097270 A1), in view of Reynolds (Economic Analysis of Drilling Plans and Contractors by Use of a Drilling Systems Approach - provided).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 7 recites the limitation "the collected data”.  There is insufficient antecedent basis for this limitation in the claim. It appears that the limitation which is first referred to was introduced as “the measured one or more mud properties and measured one or more drilling parameters” which are “collected”. 

Claim 13 recites “the well to be drilled”. There is insufficient antecedent basis for this limitation in the claim. It appears that the limitation which is first referred to was introduced as “the well being drilled” in parent claim 8. It is unclear if “the well” is “being drilled” or is “to be drilled”. 




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claim 2 recites “wherein the data analysis system comprises a multi-variate economic analysis”.  The claim depends from claim 1 which already recites “wherein the data analysis system comprises a multi-variate economic analysis”. The claim therefore fails to further limit claim 1 from which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2, 4-9,12-16 and 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pobedinski (US 20160097270 A1), in view of Reynolds (Economic Analysis of Drilling Plans and Contractors by Use of a Drilling Systems Approach - provided). 

Regarding claim 1, Pobedinski teaches a system comprising: 
a continuous mud measurement system to measure one or more mud properties of a mud being pumped into a well (Para 0062, data regarding fluid properties 88 is imported into the control system 100 and necessarily measured, Para 0054 parameters are measured in real-time), wherein the mud measurement system comprises one or more mud measurement sensors arranged in a suction line to one or more mud pumps, in a mud pit, or in a mud return flow conduit (Para 0034 Coriolis flow meter measures fluid in a line returning from the wellbore).; 
a continuous drilling measurement system to measure one or more drilling parameters of the well being drilled (Para 0031, “The centralized control system 100 is used for monitoring, measuring, and controlling parameters of the drilling system”; Para 0062, drilling information including well data 80, surface equipment data 84, etc., are imported into the control system 100 which similarly necessarily requires the measurement of those parameters. Para 0054 parameters are measured in real-time); 
(Para 0062, Fig 2A 102 fluid properties 88 and drilling parameters e.g. 80, 84 are collected; Para 0059 “The system 100 collates real-time drilling data”); and 
a data analysis system connected to the data collection system (Fig 2A, analysis and control modules 130). 
While Pobedinski suggests wherein the data analysis system comprises a multi-variate economic analysis (e.g. as a part of the control system, Para 0147 set up for the fluid properties of the drill plan include consideration of mixing and maintenance costs), Pobedinski is not explicit that the analyzing comprises a multivariate economic analysis based on at least a cost of a drilling rig to drill the well, a cost of one or more fluids to drill and complete the well, a cost of tools associated with drilling the well, a cost of cleaning the well, and a cost of tripping pipe. 
Reynolds teaches drill planning comprising a multivariate economic analysis based on at least a cost of a drilling rig to drill the well (Table 1, “Total rig cost” including e.g. fuel costs), a cost of one or more fluids to drill and complete the well (Table 1 “Mud Additives” including bentonite volume/cost is a fluid for drilling the well and “Cement” is a fluid used in the completion process), a cost of tools associated with drilling the well (Table 1, “Total bit costs”), a cost of cleaning the well (Table 1, “Shale shakers” costs account for the cost of removing cuttings from the well and “Cleanup costs” for cleaning the wellsite cleanup costs are costs for cleaning the well), and a cost of tripping pipe (Table 1, “Day work” costs which refers to Table 2, which includes the time and subsequently contributes to the ‘day work’ costs).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Pobedinski by using the factors in the multivariate economic analysis as disclosed by Reynolds because Reynolds provides additional considerations that provides “a rational basis” for well planning and considerations which works by “defining accurately the factors that affect the bottom line” (Page 787, summary). 

Regarding claim 2, Pobedinski further teaches wherein the data analysis system comprises a multi-variate economic analysis (Para 0147 the selection of the fluid system parameters considers mixing and maintenance costs).

Regarding claim 4, Pobedinski further teaches wherein the one or more mud measurement sensors comprise a Coriolis meter, an infrared instrument, an x-ray fluorescence instrument, a viscosity meter or rheology sensor (Para 0034 Coriolis flow meter measures fluid in a line returning from the wellbore).

Regarding claim 5, Pobedinski further teaches wherein the drilling measurement system comprises one or more drilling measurement sensors located at the surface of the well (Fig 1A, pressure sensor 26 is at the surface and conveys surface back pressure).

(Para 0059 system collates the “real time” drilling data, further where collating in real time occurs on system 100, the organization / "collating" of data on the same system must share a same time/clock).

Regarding claim 7, Pobedinski further teaches wherein the data analysis system comprises statistical analysis to provide correlations and trends based on the collected data (e.g. Para 0078 influx trends are determined using empirical correlations).

Regarding claim 8, Pobedinski teaches a method comprising: 
continuously measuring one or more mud properties of a mud being pumped into a well (Para 0062, data regarding fluid properties 88 is imported into the control system 100 and necessarily measured, Para 0054 parameters are measured in real-time); 
continuously measuring one or more drilling parameters of the well being drilled (Para 0031, “The centralized control system 100 is used for monitoring, measuring, and controlling parameters of the drilling system”; Para 0062, drilling information including well data 80, surface equipment data 84, etc., are imported into the control system 100 which similarly necessarily requires the measurement of those parameters. Para 0054 parameters are measured in real-time);
synchronizing the measured mud properties and the measured drilling properties to produce synchronized measured properties (Para 0062, Fig 2A 102 fluid properties 88 and drilling parameters e.g. 80, 84 are collected; Para 0059 “The system 100 collates real-time drilling data”); 
analyzing the synchronized measured properties (Fig 2A, Para 0054, 0072 analysis and control modules 130 analyzes data). 
While Pobedinski suggests a multi-variate economic analysis (e.g. Para 0147 set up for the fluid properties of the drill plan include consideration of mixing and maintenance costs), Pobedinski is not explicit that the analyzing comprises a multivariate economic analysis based on at least a cost of a drilling rig to drill the well, a cost of one or more fluids to drill and complete the well, a cost of tools associated with drilling the well, a cost of cleaning the well, and a cost of tripping pipe. 
Reynolds teaches drill planning comprising a multivariate economic analysis based on at least a cost of a drilling rig to drill the well (Table 1, “Total rig cost” including e.g. fuel costs), a cost of one or more fluids to drill and complete the well (Table 1 “Mud Additives” including bentonite volume/cost is a fluid for drilling the well and “Cement” is a fluid used in the completion process), a cost of tools associated with drilling the well (Table 1, “Total bit costs”), a cost of cleaning the well (Table 1, “Shale shakers” costs account for the cost of removing cuttings from the well and “Cleanup costs” for cleaning the wellsite cleanup costs are costs for cleaning the well), and a cost of tripping pipe (Table 1, “Day work” costs which refers to Table 2, which includes the time and subsequently contributes to the ‘day’ costs).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by 
Pobedinski as modified teaches optimizing a drilling plan to provide a cost-efficient drilling process based on the multivariate economic analysis (Para 0147 set up for the fluid properties of the drill plan include consideration of mixing and maintenance costs, which would include the multivariate economic analysis of Reynolds as modified; further Para 0057 the control system provides just-in-time engineering that improves the decision making process); and 
drilling the well according to the optimized drilling plan (Para 0147 the drilling fluid is “set up” according to a fluid plan determined with consideration of the listed factors).

Regarding claim 9, Pobedinski further teaches adjusting one or more mud properties and/or one or more drilling parameters in the well being drilled based on the analyzed synchronized measured properties (Para 0052 control can result in the initiation of automated steps or action, where the system is a drilling system all actions taken within that system would be a drilling parameter).

Regarding claim 10, Pobedinski further teaches wherein the analyzing comprises a multivariate economic analysis and the method further comprises optimizing a drilling plan based on the multivariate economic analysis (Para 0147 set up for the fluid properties of the drill plan include consideration of mixing and maintenance costs; further Para 0057 the control system provides just-in-time engineering that improves the decision making process).

Regarding claim 12, Pobedinski further teaches wherein the optimized drilling plan comprises changing one or more of a fluid composition, a fluid viscosity, a fluid flow rate, or a rate of penetration (Para 0152 the mud fluid parameters are populated and modified as needed, “as an example, an active “Mud Type Selection””).

Regarding claim 13, Pobedinski further teaches wherein the analyzing further comprises predicting optimized mud properties for the well to be drilled (Para 0147 fluid system is set up based on parameters; Para 0054 parameters are measured to optimize the well plan).

Regarding claim 14, Pobedinski further teaches wherein the analyzing further comprises predictive event analysis (Para 0066 the simulation panels allows for simulation of conditions and prediction of events; Para 0075 e.g. stress limits of the tools can be determined).

Regarding claim 15, Pobedinski further teaches further comprising triggering a warning signal based on the predictive event analysis (Para 0075 warnings can be sent to operator based on stress limits).

(Para 0047 there are “post job analytics to optimize future drilling operations”).

Regarding claim 19, Pobedinski further teaches wherein the one or more mud properties are selected from the group consisting of temperature, mud weight or density, Oil/water ratio, viscosity, gel strength, pH, hardness/conductivity, solids and liquids breakdown (0-100%), sand content, particle size analysis, pressure, API fluid loss, calcium content, magnesium content, chloride content, potassium content, lime content, clay content, electric stability, or pump rate (Para 0034 at least density of the fluid is sensed).

Regarding claim 20, Pobedinski further teaches wherein the one or more drilling parameters are selected from the group consisting of torque on bit, weight on bit, rate of penetration (ROP), and drill string RPM (Para 0052, at least ROP is determined).

Regarding claim 21, Pobedinski further teaches further comprising measuring one or more return mud properties of the mud being returned from the well (Para 0034 at least density of the fluid is sensed in return out of the well).

Regarding claim 22, Pobedinski further teaches wherein the one or more return mud properties are selected from the group consisting of density, viscosity, flow rate, pressure, temperature, presence of gas (methane, C02 and H2S), viscosity, pH, solid (Para 0034 at least density of the fluid is sensed in return out of the well).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745.  The examiner can normally be reached on typically 7:30am-5pm EST, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WASEEM MOORAD can be reached on 571-270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.N.Y./Examiner, Art Unit 3676

/BLAKE E MICHENER/Primary Examiner, Art Unit 3676